DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2020 has been entered.

Allowable Subject Matter
Claims 1-23 are allowed.
The claims are allowed for the reasons indicated in the 06/02/2021 Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Solichien (U.S. 2020/0186230) at least Fig. 5 and [0041] AOA measurement results used by Beamforming/Weight Control Unit which “sets the appropriate weights for each antenna 507-1 through 507-m to provide the desired direction RX beam 135.”

Barrett et al. (WO 2012/052772) Fig. 8 at least steps F and G.

References cited in previous Office Actions and PTO-892 forms 
Hosoya et al. (U.S. 2012/0119953) refer to the flow charts of Fig. 1-2, 18A-24B.

Chin et al. (U.S. 2021/0135723) refer to the entire document and in particular Fig. 6.

Hujanen et al. (U.S. 2016/0308599) [0039] discloses “A channel estimator of a radio receiver, for example, may be enabled to determine, at least in part, a direction of arrival of at least one radio signal, and the control apparatus may be enabled to access this information in embodiments where the set of coefficients is at least in part selected based on a direction of arrival of at least one signal. Additionally or alternatively, an apparatus may be configured to employ, in turn, sets of coefficients optimized for different directions-of-arrival of radio signals, and to select a set that provides best performance”.

Chai et al. (U.S. 2015/0365142) refer to at least the process of Fig. 3.

Niu et al. (U.S. 2009/0033555) refer to at least Fig. 5.

Liu (U.S. 2007/0135167) refer to at least Fig. 6.

Ann et al. (U.S. 2006/0244660) refer to the entire document.

Obayashi (U.S. 2002/0082016) refer to the entire document.

Tsutsui (U.S. 7,505,509) at least Fig. 3

Sondur (U.S. 7,453,946) at least Fig. 3.

Taoka (U.S. 8,462,714)

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        03/09/2022